Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 3, 2020

                                      No. 04-20-00061-CR

                                       Nathan GUZMAN,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-08-00031-CRL
                           Honorable Lynn Ellison, Judge Presiding


                                         ORDER
        Appellant's brief was originally due on May 27, 2020, and that deadline was extended
until June 30, 2020 by this court's May 22, 2020 En Banc Order Extending Time to File Briefs.
On July 15, 2020, the court notified appellant that his brief was late and directed him to file an
explanation for his failure to timely file the brief within 10 days. On July 29, 2020, appellant
filed a motion for extension of time, which stated his attorney had been out of the office for six
weeks due to an illness and requested an additional 30-day extension to file the brief, for a total
extension of 93 days. We conclude appellant's explanation is sufficient, and we GRANT his
motion for extension of time. We ORDER appellant to file his brief by August 28, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court